                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI

                                CRIMINAL CASE COVER SHEET
Division of Filing                         Place of Offense                       Matter to be Sealed
  Western                 St. Joseph                                               Secret Indictment
  Central                 Southern         Jackson                                 Juvenile
                                           County and
  Southwestern
                                           elsewhere
Defendant Information
Defendant Name                 Colby D. Monkewicz (05)
Alias Name
Birthdate                      11/03/1984

Related Case Information
Superseding Indictment/Information     Yes           No if yes, original case number
New Defendant                           Yes          No
Prior Complaint Case Number, if any
Prior Target Letter Case Number, if any

U.S. Attorney Information
AUSA Emily Morgan

Interpreter Needed
  Yes        Language and/or dialect
  No

Location Status
Arrest Date
  Currently in Federal Custody
  Currently in State Custody                              Writ Required                 Yes    No
  Currently on Bond                                                                     Yes    No
                                                          Warrant Required

U.S.C. Citations
Total # of Counts   2
          Index Key/Code/Offense
 Set                                         Description of Offense Charged                   Count(s)
                  Level
                                        Conspiracy to Distribute a Controlled
  1    21:846=CD.F/6801/4                                                                        1
                                        Substance
                                        Possession of a Controlled Substance
  2    21:841B=CD.F/6801/4                                                                       9
                                        with Intent to Distribute
  3    21:853.F/6911/4                  Forfeiture Allegation
  4
                                            (May be continued on reverse)




Date   6/24/2021                     Signature of AUSA               /s/ Emily Morgan
